Citation Nr: 0820925	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.




WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1944 to June 1946 and from October 1950 to 
August 1952.  He died in October 1997.  The appellant is the 
veteran's surviving spouse.

The appellant's claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151 were initially denied 
in a December 1998 rating decision.  

The appellant appealed the denial of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151 to the Board, which 
denied the claim in a February 2001 decision.  She 
subsequently appealed the Board's February 2001 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In August 2001, counsel for the appellant and the 
Secretary of VA filed a Joint Motion for Remand for 
readjudication of the appellant's claim in light of the then 
very recently passed Veterans Claims Assistance Act of 2000 
(VCAA).  In an order dated in August 2001, pursuant to the 
Joint Motion for Remand, the Court vacated and remanded the 
Board's decision, and the case was subsequently returned to 
the Board.

After completing additional procedural development pursuant 
to the Joint Motion for Remand, the Board issued a decision 
in March 2003 which again denied the claim of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1151.  The appellant 
again appealed to the Court.  In May 2004, counsel for the 
appellant and the Secretary of VA filed a second Joint Motion 
for Remand.  In that Joint Motion, the parties noted that the 
Board had failed to provide adequate reasons and bases for 
concerning a theory of entitlement to service connection for 
the cause of the veteran's death and indicated that it was 
the Board's responsibility to obtain an independent medical 
opinion (IME) concerning the claim for DIC pursuant to 
38 U.S.C.A. § 1151.  An Order of the Court dated in May 2004 
granted the motion and vacated the Board's March 2003 
decision.  The case was subsequently returned to the Board, 
and the Board remanded the claim in October 2004 for further 
development.  The Board, noting that the cause of death claim 
was not in appellate status, construed the May 2004 Joint 
Motion for remand as an informal claim to reopen the 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death, and instructed the 
agency of original jurisdiction (AOJ) to adjudicate the claim 
upon remand, provide adequate notice pursuant to the VCAA and 
obtain an IME.  After such was accomplished, the case was 
returned to the Board.  

In September 2006, the Board observed that the RO initially 
addressed the claim to reopen the claim for the cause of the 
veteran's death in an April 2006 supplemental statement of 
the case (SSOC).  The Board further found that the 
appellant's attorney adequately expressed his disagreement 
via an August 2006 submission to constitute an appropriate 
and timely filed notice of disagreement to the unfavorable 
April 2006 determination.  See 38 C.F.R. §§ 20.201, 20.301(a) 
(2007).  The Board remanded the claims at that time for 
issuance of a statement of the case (SOC) as to the claim to 
reopen and additional procedural development for both claims.  
A SOC was issued as to the claim to reopen in August 2007, 
and the appellant's attorney perfected an appeal of this 
claim via submission of a timely Form 9 in October 2007.
The appellant presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Boston RO in May 2008.  
The transcript of the hearing is associated with the 
appellant's claims folder.  At that time the appellant's 
attorney submitted evidence directly to the Board along with 
an oral waiver of consideration of such evidence by the 
agency of original jurisdiction.  See the May 2008 hearing 
transcript, page 6; see also 38 C.F.R. § 20.1304 (2007).

Representation

The Board notes that the appellant was previously represented 
by private attorney Daniel G. Krasnegor.  The appellant 
revoked Mr. Krasnegor as her power of attorney and has 
appointed Peter J. Sebekos as her representative in November 
2004.  Mr. Sebekos was present with the appellant during her 
May 2008 hearing and has submitted argument on her behalf.


FINDINGS OF FACT

1.  In December 1998, the RO denied claim of entitlement to 
service connection for the cause of the veteran's death.  A 
timely appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's December 1998 rating decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

3.  A preponderance of the medical evidence does not support 
a conclusion that the veteran's death was caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing treatment to the 
veteran, nor was such the result of an event not reasonably 
foreseeable.
CONCLUSIONS OF LAW

1.  The RO's December 1998 decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  Since the December 1998 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for the entitlement to compensation for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2004 and September 2006.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) to provide VCAA notification, obtain an IME and 
adjudicate the claim to reopen [then subsequently issue a 
SOC], and schedule the appellant for a Travel Board hearing.  
VCAA notice was provided in letters dated in January 2005 and 
January 2007, an IME was obtained in conformity with the 
Board's remand instructions in March 2006, and the AOJ 
initially adjudicated the claim to reopen in April 2006 and 
subsequently readjudicated both claims in the August 2007 
SSOC [which, as detailed in the procedural history above, 
constituted a SOC as to claim to reopen].  The appellant 
perfected her appeal of the claim to reopen via submission of 
a Form 9 in October 2007 and testified as to both issues 
before the undersigned at the RO in May 2008.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Compliance with the Court's directives

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The August 2001 Court-adopted Joint Motion required 
readjudication of the appellant's 1151 claim in light of the 
then very recently passed VCAA.  The most recent May 2004 
Court-adopted Joint Motion found the prior Board decision 
inadequate because it failed to provide adequate reasons and 
bases for concerning a theory of entitlement to service 
connection for the cause of the veteran's death and 
improperly shifted the burden to obtain a medical opinion to 
the appellant.  
See the May 2004 Joint Motion, pages 6-7.  These were the 
only problems indicated by the Court.  



The VCAA 

The Board's March 2003 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's March 10, 2003 decision, pages 4-6.]  The 
subsequent May 2004 Joint Motion did not identify any defect 
in the Board's March 2003 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated by the Joint Motion, was the Board's failure to 
provide adequate reasons and bases for concerning a theory of 
entitlement to service connection for the cause of the 
veteran's death and the improper shift of the burden to 
obtain a medical opinion to the appellant.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the appellant 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

With respect to notice regarding new and material evidence, a 
VCAA letter from the RO dated January 3, 2007 specifically 
explained that evidence sufficient to reopen the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death must be "new and 
material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  The appellant was also specifically 
advised in the January 2007 letter as to the evidence needed 
to reopen her claim, namely "any medical evidence with an 
opinion from a medical expert showing that the veteran's 
bladder carcinogenesis is related to bacterial and viral 
infection commonly associated with bilharzial infestation."  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant was not provided complete notice of the VCAA 
prior to the initial adjudication of her claims in December 
1998.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Since the 
VCAA was not enacted until November 2000, furnishing the 
appellant with VCAA notice prior to the adjudication in 
December 1998 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  Crucially, the 
appellant was provided with additional VCAA notice through 
letters dated in January 2005 and January 2007, and her 
claims were readjudicated in the August 2007 SSOC, after she 
was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the appellant in proceeding to 
consider her claims.  The appellant has pointed to no 
prejudice resulting from the timing of the VCAA notice.

In May 2008, the appellant's attorney offered additional 
argument during the Travel Board hearing.  The attorney did 
not identify any VCAA notification problems.  

Recently raised argument

In June 2006, subsequent to the Court-adopted Joint Motion, 
the appellant's attorney submitted additional argument to the 
effect that an additional medical nexus opinion is necessary 
to make a decision with respect to the claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  See the June 27, 2007 
statement, pages 11-12.

The appellant's attorney argues that VA should obtain a new 
medical opinion as to the issue of whether the veteran was a 
suitable candidate for urinary diversion alternatives, since 
this was not addressed by Dr. B in March 2006.  See the June 
27, 2007 statement page 11; see also the October 8, 2007 
substantive appeal.  He points to the May 2004 Court-adopted 
Joint Motion in which it was noted that it was the 
responsibility of VA, not the appellant, to obtain a medical 
opinion in the instant case.  See the May 2004 Joint Motion, 
page 7.  

The Board is aware that no nexus opinion has been 
specifically requested as to whether the failure of VA 
physicians to advise the veteran that he was a suitable 
candidate for urinary diversion alternatives constitutes 
careless, negligence, lack of proper skill, or error in 
judgment in his management under 38 U.S.C.A. § 1151.  The 
Court did not identify this as a failing, and indeed this 
contention does not appear to have been previously raised.  
See Fugere, supra.  Nonetheless, the Board has considered 
this contention.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

With respect to the claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151, the Board has already satisfied its 
obligation to obtain a medical opinion in the instant case 
via Dr. M.-B.'s March 2006 IME opinion.  As detailed below, 
Dr. M.-B. determined that there was "no evidence from the 
medical records of any carelessness, negligence, lack of 
proper skill, or error in judgment" in the treatment of the 
veteran.  This opinion, though not specifically mentioning 
whether the veteran was a candidate for continent urinary 
diversion, encompasses the possibility of alternative 
treatment options as described by the appellant's attorney.  
Finally, if the appellant was not satisfied with Dr. B's 
opinion, she was welcome to obtain one on her own.  The 
appellant and her counsel have submitted no such evidence.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

For these reasons, the Board declines to obtain a second 
medical opinion in this case, and will proceed to a decision.


1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310.

Pertinent law and regulations

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  Fletcher was specifically 
cited in the Court-adopted May 2004 Joint Motion at page 8.

The Board's analysis has been undertaken with Fletcher in 
mind.

The May 2004 Joint Motion

The May 2004 Court-adopted Joint Motion asserts that the 
Board failed to consider a service medical record that 
evidenced treatment for a gonococcus infection of the urethra 
in April 1946, the veteran's request for VA outpatient 
treatment for hematuria in June 1953, and whether there may 
be a connection between those conditions and the veteran's 
fatal bladder cancer.  See the Joint Motion, pages 6-7.  
However, as detailed in the Introduction above, these records 
were in the claims file at the time the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied in December 1998.  The appellant 
had the opportunity to appeal this decision to the Board but 
did not do so.  Therefore, before the Board may address the 
merits of the claim, to include consideration of the above-
referenced records from the Joint Motion, it must first 
determine whether new and material evidence has been 
submitted which is sufficient to reopen the claim.  



Discussion

The appellant argues that the veteran was exposed to a 
parasite and/or chemicals during service as a lithographer 
which led to his fatal bladder cancer.  See the May 2008 
hearing transcript, pages 3-5.  Implicit in her claim is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claim.

The most recent decision denying the claim of entitlement to 
service connection for the cause of the veteran's death was 
an unappealed December 1998 RO decision.  That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).   

As explained above, the appellant's claim for service 
connection for the cause of the veteran's death may only be 
reopened if she submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after December 1998) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether any of the additionally-
submitted evidence demonstrates that the veteran's death, to 
include any diseases listed on the death certificate, was the 
product of his military service.  See 38 C.F.R. § 3.156 
(2007).

Evidence which has been added to the record since December 
1998 includes statements of the appellant, the May 2008 
hearing transcript, letters from the appellant's 
congressional representative, treatment records of the 
veteran from the Boston VA Medical Center (VAMC), numerous 
internet printouts and newspaper articles, documents 
concerning the appellant's suit for medical 
malpractice/wrongful death in Federal court, copies of the 
veteran's DD 214 and death certificate, and the IME opinion 
concerning the claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 rendered in March 2006.

With respect to the appellant's own statements and May 2008 
hearing testimony to the effect that her husband's death is 
related to his military service, these statements are 
essentially reiterations of similar contentions raised in 
connection with his previous claim and were previously 
considered by the RO.  These statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
appellant, are not competent to opine on medical matters such 
as diagnosis and etiology.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The Board also notes that new theories of causation presented 
by the appellant and her attorney subsequent to the December 
1998 rating action, specifically those offered during the May 
2008 hearing, does not constitute a new claim.  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997). 

The statements submitted by the appellant's representative in 
congress concern an inquiry as to the status of her appeal 
and are therefore not material to the claim.

The VA treatment records dated from May 1997 to October 1997, 
although new, are not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].

Also of record are numerous internet articles detailing 
histories of various military ships such as the U.S.S. Pocono 
and the U.S.S. Thurber as well as the history of West Point.  
Such are not material to the issue of entitlement to service 
connection for the cause of the veteran's death.

The appellant also submitted medical treatise evidence 
obtained via the internet concerning bladder cancer, bladder 
replacement and urinary diversion, and trichloroethylene.  
Medical treatise evidence which is general, speculative or 
inconclusive cannot support a claim.  See Sacks v. West, 11 
Vet.App. 314 (1998).  This applies to the treatise evidence 
submitted by the appellant, which in no way pertains to the 
specific circumstances of the veteran's death.  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, while the 
medical treatise evidence is new, it is not material, as it 
is too general and inconclusive to raise a reasonable 
possibility of supporting the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The newspaper clippings, which concern blood donation and VA 
hospital errors, as well as the documents surrounding the 
appellant's wrongful death suit in Federal court, and are 
irrelevant to the matter of medical nexus between the 
veteran's death and service and are in no way material to the 
issue on appeal.

The veteran's DD 214 and death certificate were previously 
submitted and considered by the RO in the December 1998 
rating decision.  Such evidence is not new.

Finally, the March 2006 IME opinion rendered by A.M.-B., 
M.D., concerns whether VA was negligent in rendering 
treatment to the veteran and is in no way material to the 
issue of whether the veteran's death is a result of service.

Because the additionally received evidence does not tend to 
establish medical nexus between the veteran's death and his 
military service, it does not raise a reasonable possibility 
of substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2007).  In the absence of such evidence, the 
appellant's claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
claimant seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material.  The claim of entitlement to service connection for 
the cause of the veteran's death is accordingly not reopened, 
the benefit sought on appeal remains denied, and the specific 
records mentioned in the May 2004 Joint Motion cannot be 
addressed at this time.


2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A § 
1151.

Pertinent law and regulations

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).

In pertinent part, the revised 38 U.S.C.A. § 1151 reads as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual background

The Board's March 2003 decision provided a detailed factual 
background of the veteran's medical history and treatment at 
the VA medical center in Boston just prior to his death in 
1997.  [see the Board's March 10, 2003 decision, pages 6-8.]  
The subsequent May 2004 Joint Motion did not contest any 
portion of the Board's March 2003 decision regarding the 
factual background of this case.  The reason for remand, as 
stated by the Joint Motion, was the improper shift of the 
burden to obtain a medical opinion to the appellant [the 
failure to provide adequate reasons and bases was indicated 
for the claim for entitlement to service connection for the 
cause of the veteran's death which has been addressed above].  
An IME opinion has been obtained in accordance with the 
Court-adopted Joint Motion and will be discussed below.

Analysis

As with the claim to reopen, the Board's analysis of this 
claim has been undertaken with Fletcher in mind.

Discussion

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

The appellant has not argued that VA furnished care without 
the veteran's informed consent.  See, e.g., the May 1999 
substantive appeal.  Accordingly, the analysis of the claim 
will focus on whether VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.

The appellant contends that by failing to present all 
treatment options, including continent urinary diversion, to 
treat the veteran's cancer, VA failed to exercise reasonable 
skill and care which eventually led to the veteran's death in 
October 1997.  See the May 2008 Hearing Transcript, pages 7-
15.  She does not contend that the veteran's death was a 
result of an unforeseeable event, and the record does not 
support this contention.

The question of whether the veteran's death is the result of 
VA medical treatment, including carelessness or negligence of 
the part of VA, is essentially a medical question.  

Of record is the March 2006 opinion of A.M.-B., M.D.  Dr. M.-
B. reviewed the veteran's claims folder, including the above-
cited evidence from the Boston VAMC.  He ultimately 
determined that the veteran's death was not due to negligence 
on the part of the Boston VAMC:

The findings subsequent to May 1995 are 
consistent with this type of disease and 
the management of the patient by the 
physicians and the hospital were 
consistent with the appropriate standard 
of care.  There is no evidence from the 
medical records of any carelessness, 
negligence, lack of proper skill, or 
error in judgment in his management.  
Dr. M.-B. also commented on nine of the 
appellant's specific contentions regarding the 
impropriety of VA care in the March 2006 opinion.  
These will be addressed in turn:  

1.  As for the appellant's contention 
that the veteran was assaulted in 
October 1997, Dr. M.-B. found "there 
was no evidence in the medical records 
of any assault on the patient on October 
6, 1997, with resultant tear in the 
mouth, cut over the eye, or skin 
tears."  

2.  With respect to the appellant's 
contention that the veteran's left hip 
pain was incorrectly diagnosed, Dr. M.-
B. found that the veteran's "hip pain 
was diagnosed and confirmed by bone scan 
to be due to metastatic disease to the 
iliac bone."  

3.  As for the appellant's contention 
that the veteran's pneumonia should have 
been treated earlier and that such delay 
resulted in his death, Dr. M.-B. found 
"A diagnosis of pneumonia was never 
made . . . The chest X-ray showed 
bilateral bibasilar infiltrates, which 
could be because of atelectasis, 
aspiration or pneumonia.  It was 
uncertain whether the shortness of 
breath was due to pneumonia.  He was 
placed on antibiotics, but the fact that 
the suctioning of the chest resulted in 
clinical improvement of the shortness of 
breath did not support pneumonia.  At 
any rate it was an appropriate step.  It 
could help to prevent pneumonia.  
Autopsy in fact indicated mild bilateral 
bibasilar infiltrates which is unlikely 
to have contributed much to his eventual 
demise." 
4.  The appellant has argued that the 
veteran was given transfusions that did 
not follow instructions to use 
irradiated blood components/leukoreduced 
blood components.  Dr. M.-B. found that 
the veteran "was quite anemic secondary 
to metastatic disease and also from the 
chronic hematuria.  He was transfused, 
though not with irradiated blood, it is 
quite unlikely that this contributed to 
his worsening medical state."

5.  With respect to the appellant's 
contention that chemotherapy was stopped 
by recommendation of the hospital, Dr. 
M.-B. found that "chemotherapy was 
stopped because the [veteran's] 
performance status was too poor for 
chemotherapy to continue.  This is 
consistent with the standard of care."

6.  As for the appellant's argument that 
the veteran received inadequate 
treatment following falls in early 
August 1997, Dr. M.-B. indicated "there 
is no evidence in the medical records of 
the falls as indicated."

7.  With respect to the assertion of the 
appellant that VA failed to follow the 
veteran's advanced directive to provide 
him care, and instead listed his as 
DNR/DNI, Dr. M.-B. found: "The 
[veteran] was terminally ill but when 
this was discussed with his spouse, DNR 
was refused.  Subsequently, he received 
all the aggressive treatment as 
requested.  On October 8th, 1997, when he 
became unresponsive, at about 4:00 am he 
was noticed immediately and aggressive 
measures were instituted to resuscitate 
him, subsequent to which he was admitted 
to the medical intensive care unit and 
placed on mechanical ventilation and 
other life support measures.  On October 
[redacted], 1997, when he became unresponsive 
he was resuscitated for 15 minutes from 
9:52 pm to 10:07 pm at which point, 
showing no response, the resuscitation 
was called off."  

8.  As for the appellant's contention 
that VA failed to properly observe the 
veteran at night, Dr. M.-B. also pointed 
out that "on "October 8th, at about 
4:00 am [the veteran] was unresponsive 
and in asystole.  This was noted 
immediately and CPR resuscitated him.  
This response indicates that he was not 
in asystole for a long time, implying 
that he was being closely monitored."  

9.  Finally, with respect to the 
appellant's contention that VA treated 
deep vein thrombosis with blood thinners 
even though the veteran did not have 
deep vein thrombosis, Dr. M.-B. found 
that "the treatment of deep venous 
thrombosis arose out of the finding of 
unilateral left lower extremity swelling 
in a patient who is bedridden.  This is 
not an unreasonable clinical decision.  
In fact[,] even if he did not have DVT, 
prophylactic anti coagulation in a 
prolonged bedridden patient is a 
reasonable clinical decision."

There is no competent medical evidence to the contrary.  The 
appellant's attorney has submitted several medical treatise 
excerpts.  The Court has held that, while a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional," a medical 
article or treatise evidence, standing alone must discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion. See Sacks, 
supra.  The appellant has not offered her own medical opinion 
to support her contentions, indicating that she cannot afford 
to obtain one.  See the appellant's June 27, 2007 statement, 
page 11.  Therefore, pursuant to Sacks, the treatise evidence 
must demonstrate plausible causality based upon objective 
facts.  However, the treatise evidence offers a general 
discussion of the process of continent urinary diversion.  It 
does not, contrary to the assertions of the appellant's 
attorney, demonstrate the veteran was a suitable candidate 
for this procedure or that he should have been afforded this 
procedure during the course of his treatment at the Boston 
VAMC.  Accordingly, the Board finds that the medical treatise 
evidence submitted by the appellant is inconclusive and does 
not support her claim for entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  See Sacks, supra.

The appellant's attorney argues that no consideration was 
given to the fact that the veteran was a "cancer patient who 
also had a totally disabling mental disorder."  
See the June 19, 2006 statement, page 2 [Emphasis as in 
original].  However, as noted above, the analysis of the 
claim centers on whether VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  The mental capacity of the veteran is not at issue 
here. 

The only evidence in the claims file serving to link the 
veteran's death to negligence on the part of VA emanates from 
statements made by the appellant herself.  
See, in particular, the appellant's June 19, 2006 statement 
and May 15, 1999 substantive appeal.  It is now well settled, 
however, that laypersons without medical training, such as 
the appellant, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's statements in this 
regard are accordingly lacking in probative value.

Accordingly, the competent medical evidence of record 
indicates that the veteran's death was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment, or similar instance of fault on the part of VA, and 
the claim fails on this basis.  The benefit sought on appeal 
is accordingly denied. 


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 C.F.R. § 1151 is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


